Citation Nr: 0501773	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  97-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for exogenous obesity, 
to include morbid obesity.  

2.  Entitlement to service connection for diabetes mellitus 
secondary or due to exogenous obesity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1972 
to December 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In January 2000, and again in August 2003, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

In an April 2004 statement, the veteran reported that his 
evaluation for his hypertension had been reduced to 10 
percent, and that this was a mistake.  This matter is 
referred to the RO for consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Competent medical evidence does not reveal that the 
veteran has a chronic disability manifested by weight gain, 
or that his claimed weight gain disability is related to 
service.  

3.  The veteran's diabetes mellitus is not related to a 
service-connected disability, and in light of the disposition 
herein as to service connection for exogenous obesity to 
include morbid obesity, the veteran's claim for service 
connection for diabetes mellitus as secondary to exogenous 
obesity is moot.  


CONCLUSIONS OF LAW

1.  Exogenous obesity to include morbid obesity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. 3.303 (2004).  

2.  The veteran's claim for service connection for diabetes 
mellitus secondary or due to exogenous obesity is dismissed.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in March 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2004, letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within one year.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected condition. 38 C.F.R. § 3.310 
(2004).  In addition, secondary service connection may be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)). 

Service connection for Exogenous Obesity to Include Morbid 
Obesity

The veteran's service medical records show that he weighed 
232 pounds upon entry into service in March 1972.  During 
service he was documented as weighing over 300 pounds with 
various weight fluctuations and was diagnosed with exogenous 
obesity.  He was placed on several diets.  At discharge in 
December 1974, he weighed 334 pounds.  The examiner noted 
that the veteran was obese, that he had been completely 
evaluated for endocrine disturbance and that he had no 
problem. 

On VA examination in November 1977, the veteran had an 
estimated weight of 380 pounds.  The examiner diagnosed, 
exogenous obesity.  The veteran was referred for an endocrine 
evaluation that same month, and he did not report for the 
examination.  

The veteran was examined by VA in March 1978, and was noted 
to weigh 390, pounds per his statement.  The veteran told the 
examiner that at service discharge, he weighed 190 pounds, 
and that in 10 months he went from 190 pounds to 340 pounds.  
He reported that he currently weighed 390 pounds.  Laboratory 
tests were performed, and the examiner found, exogenous 
obesity, endocrine dysfunction not found. 

Subsequent VA outpatient treatment records and examination 
reports show diagnoses of morbid obesity into the 1990's.  

At a hearing before a hearing officer at the RO in September 
1993, the veteran reported that he began having weight 
problems in service.  He stated that he was discharged due to 
his weight.  He noted that he is a conservative eater and had 
no explanation for his weight gain except that it was 
glandular.  A complete transcript is of record.  

Current VA and private medical records show continuing 
diagnoses of obesity.  The veteran was examined by VA in May 
2000.  The examiner noted that the veteran's service medical 
records and the claims files were reviewed by the examiner.  
The veteran reported being over 350 pounds since his military 
service.  The examiner stated that per review of the 
veteran's service medical records and his VA medical records, 
there has never been an endocrine condition which would have 
resulted in his obesity.  It was noted that he was diagnosed 
in service with exogenous obesity, and that on evaluation in 
November 1974, prior to discharge, there were no endocrine 
abnormalities.  The examiner pointed out that in July 1974, 
the veteran was sent to a doctor to see if he should be a 
mess cook, and that there was a quote from the veteran that 
" I am trying to lose weight, but if they put me around that 
food, it's all over".  Examination showed him to be 397 
pounds.  The diagnosis was, obesity.  The examiner stated 
that the veteran has morbid obesity which means he has 
excessive weight which is contributing to his overall poor 
health and prognosis.  It was noted that his obesity is 
diagnosed as exogenous and has been since 1974.  It was 
explained that this means there is no known internal organic 
cause for his obesity.  It was stated that he has no known 
endocrine condition that has caused his obesity.  

The Board notes that the veteran has gained weight since he 
left the service and had weight problems during service.  
However, the medical evidence does not suggest that the 
veteran's weight gain or his current obesity constitutes or 
is a manifestation of a chronic disability.  He has not been 
shown to have any endocrine disorder which would be 
manifested by a weight gain.  His weight gain has not been 
related by medical evidence to any medical cause.  Absent 
competent evidence which suggests that the veteran's obesity 
constitutes a chronic disability, the Board has no basis on 
which to consider that veteran's obesity as more than a 
medical finding or symptom.  It is understood that symptoms 
alone, without a finding of an underlying disorder, cannot be 
service connected.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).



Secondary Service Connection for Diabetes Mellitus

The veteran claims that he has diabetes mellitus due to his 
exogenous obesity and that secondary service connection 
should be awarded for this disability.  As the Board has 
denied service connection for exogenous obesity, to include 
morbid obesity, the issue of entitlement to secondary service 
connection for diabetes mellitus as due to exogenous obesity 
has been rendered moot.  Thus that issue must be dismissed.  
The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary." 
38 C.F.R. § 20.101(a) (2004); see also 38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2003).  Since 
there remains no "question" of law or fact for the Board's 
decision, the secondary service connection claim is dismissed 
as moot.  See Waterhouse v. Principi, 3 Vet. App. 473 (1992).


ORDER

Service connection for exogenous obesity, to include morbid 
obesity is denied.  

The claim of entitlement to service connection for diabetes 
mellitus secondary or due to exogenous obesity is dismissed.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


